       7:21-cv-00444-TMC           Date Filed 02/11/21     Entry Number 1       Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

 Brian Worsley,                                               Civil Action No.: _________

                    Plaintiff,
 vs.
                                                               NOTICE OF REMOVAL
 Walmart, Inc. and Walmart Stores East, LP and
 Walmart Supercenter, dba Walmart
 Supercenter #638,

                     Defendants.



       1.        Defendant Walmart, Inc., Walmart Stores East, LP and Walmart Supercenter, dba

Walmart Supercenter #638 (hereinafter, “Defendants”) file this Notice of Removal of the above-

titled action from the Court of Common Pleas of Cherokee County, South Carolina, to the United

States District Court for the District of South Carolina, Spartanburg Division, pursuant to 28

U.S.C. § 1441.

       2.        The above-titled action was instituted by the Plaintiff against the Defendants by

service of an Amended Summons and Complaint that were filed on January 6, 2021, in the

Cherokee County Court of Common Pleas and served on Defendants via their registered agent, CT

Corporation, on January 12, 2021. The action is currently pending in the Court of Common Pleas

for Cherokee County, South Carolina, Case No. 2021-CP-11-00007. No further proceedings have

been filed and the Amended Summons and Complaint constitute all process, pleadings or orders

properly served in this action. Pursuant to 28 U.S.C. § 1446(a), Defendants file herewith a copy

of the Amended Summons and Complaint.

       3.        There is jurisdiction over this removed action pursuant to 28 U.S.C. § 1441 because

Plaintiff could have originally filed the action in this Court pursuant to 28 U.S.C. § 1332.

                                                  1
       7:21-cv-00444-TMC          Date Filed 02/11/21       Entry Number 1        Page 2 of 3




Specifically, this suit is removable because there is complete diversity of citizenship between

Plaintiff and Defendants and, upon information and belief, based upon Plaintiff’s claimed injuries

and damages as set forth in his Amended Complaint, the amount in controversy in this action

exceeds Seventy-Five Thousand and 00/100 Dollars ($75,000.00), exclusive of interests and costs.

       4.      At the time of commencement of the action, Plaintiff was and still is a citizen and

resident of North Carolina. Wal-Mart Stores East, L.P., which was the operator of the subject store

at all times relevant to the present action, was at the time of the commencement of the action, and

still is, a corporate entity organized and existing under the laws of a state other than South Carolina

and having its principal place of business in a state other than South Carolina. Specifically,

pursuant to 28 U.S.C. § 1332(c)(1), Wal-Mart Stores East, L.P. is a citizen of both Delaware and

Arkansas, as it is a Delaware limited partnership with its principal place of business in Arkansas.

The partners of Wal-Mart Stores East, L.P. are WSE Management, LLC (general partner) and

WSE Investment, LLC (limited partner). Both are Delaware limited liability companies with their

principal places of business in Arkansas. The sole member of WSE Management, LLC and WSE

Investment, LLC is Wal-Mart Stores East, LLC, which is an Arkansas limited liability company

with its principal place of business in Arkansas. Wal-Mart Stores East, LLC is a wholly-owned

subsidiary of Walmart Inc., which is a Delaware corporation with its principal place of business in

Arkansas.

       5.      Plaintiff’s Amended Complaint arises from an alleged incident in which he asserts

that on March 19, 2018, while repairing equipment at the store his foot went through the store

floor. See Pl.’s Amend. Compl. at ¶¶ 6-7. Plaintiff alleges that Defendant was negligent in failing

to discovery and warn Plaintiff of the dangerous condition Pl.’s Amend. Compl. at ¶ 18.

Additionally, Plaintiff alleges that Walmart was negligent as the store is allegedly in violation of



                                                  2
      7:21-cv-00444-TMC          Date Filed 02/11/21       Entry Number 1       Page 3 of 3




building codes South Carolina statutes and OSHA. See Pl.’s Amend. Compl. at ¶ 33. Plaintiff

further alleges that as a result of the alleged incident, he suffered serious, painful, and permanent

injuries as well as a loss of earnings and earning capacity. See Pl.’s Amend. Compl. at ¶ 12.

Plaintiff also asserts a claim for punitive damages. See Pl.’s Amend. Compl. at ¶ 36.

       6.      Based upon the allegations of Plaintiff’s Amended Complaint, the amount in

controversy in this matter exceeds the sum of Seventy-Five Thousand 00/100 Dollars

($75,000.00), exclusive of interest and costs. Accordingly, said action is one over which the

District Court of the United States has original jurisdiction under 28 U.S.C. § 1332 for the reasons

set forth above.

       7.      Defendants hereby give counsel for the Plaintiff written notice of the removal of

this action and will provide a copy of the filed Notice of Removal to the Clerk of Court for

Greenville County, as required by 28 U.S.C. § 1446(d).

       8.      Defendants file this Notice of Removal within thirty (30) days of the receipt of

Plaintiff’s Amended Complaint in the state court action, which was the first pleading properly

served upon Defendants setting forth Plaintiff’s claims for relief.

       WHEREFORE, Defendants respectfully submit this Notice of Removal this 11th day of

February 2021.

                                              s/ Nashiba D. Boyd
                                              Nashiba Boyd, USDC ID No. 11408
                                              nboyd@gaffneylewis.com
                                              Sara E. Brakmann, Federal ID No. 13218
                                              sbrakmann@gaffneylewis.com
                                              GAFFNEYLEWIS LLC
                                              3700 Forest Drive, Suite 400
                                              Columbia, South Carolina 29204
                                              (803) 790-8838 Phone (803) 790-8841 Fax
                                              Attorneys for Defendants Walmart, Inc., Walmart
                                              Stores East, LP and Walmart Supercenter, dba
                                              Walmart Supercenter #638


                                                 3
